FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8, 10, 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0109446 to Srinivasan et al. (hereinafter “Srinivasan”) in view of U.S. Patent Pub. No. 2011/0145452 to Schilling et al. (hereinafter “Schilling”).

Srinivasan discloses:
1. A server system comprising:
a plurality of processing devices arranged to serve one or more services to one or more client systems via an external network (paragraph 30 and Figure 1, servers 101-103);
a plurality of storage devices for use by the processing devices to store data relating to said services (paragraph 30 and Figure 1, storage devices 111-113);
a storage fabric comprising a plurality of switches, connecting the processing devices to the storage devices, the storage fabric, processing devices and storage devices being arranged to operate according to a storage fabric protocol in order to communicate between the processing devices and the storage devices over the storage fabric, wherein the storage fabric is settable with a mapping determining which of the processing devices are allocated to use which of the storage devices in providing said services to the client systems (Figure 1, switch fabric 100 and paragraphs 31 and 35); and
a control function configured to dynamically adapt the mapping in response to either: (i) failure or other downtime of one of the processing devices, storage devices, a 

Srinivasan does not disclose expressly each of the plurality of switches comprising a single expander.

Schilling teaches a storage fabric comprising a plurality of switches, each of the plurality of switches comprising a single expander (paragraphs 8, 22, and Figure 2).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Srinivasan by using a single expander for each switch, as taught by Schilling.  A person of ordinary skill in the art would have been motivated to do so because SAS expanders are often underutilized, as discussed by Schilling (paragraph 8).  Furthermore, Schilling details that SAS expanders may be connected via Infiniband communication paths (paragraph 21), which is same technology used in Srinivasan (paragraph 16).  In this manner, it would have been obvious to use SAS expanders as switches in the Infiniband switch fabric network of Srinivasan.

Modified Srinivasan discloses:
3. The server system of claim 1, wherein the control function is configured to dynamically adapt the mapping in response to the failure or other downtime of one of 

5. The server system of claim 1, wherein the storage fabric comprises a plurality of individual logical switches (paragraph 30 and Figure 1, switches 131-139).

6. The server system of claim 5, wherein the control function is configured to dynamically adapt the mapping in response to the failure or other downtime of one of the logical switches (paragraphs 32-34).

8. The server system of claim 5, wherein the logical switches have individual configuration settings which between them define a mapping of processing devices to storage devices, determining which of the processing devices are allocated to use which of the storage devices (paragraph 31 – local forwarding tables).

10. The server system of claim 8, wherein the control function is configured to dynamically adapt the mapping of processing devices to storage devices in response to a failure or other downtime of one of the logical switches or a connection to or from one of the logical switches (paragraphs 32-34).

11. The server system of claim 8, wherein the storage fabric comprises a plurality of electrical switches physically connecting together the logical switches, processing devices and storage devices in a physical topology (paragraph 30 and Figure 1, 

15. The server system of claim 1, wherein according to said storage fabric protocol, one or both of:
a communication is conducted according to a bounded latency principle, whereby if the device which initiated the communication does not received an acknowledgment back from the device which is a target of the communication within a maximum time delay, then the communication fails; 
the communication is conducted over the storage fabric according to said storage fabric protocol are lossless; and
the communication over the storage fabric is divided into packets and the storage fabric enforces in-order deliver of the packets (paragraphs 16 and 51-52).

17. The server system of claim 1, wherein the external network is an IP network (paragraph 30 and Figure 1, external network 153).

18. The server system of claim 1, wherein the external network comprises the Internet (paragraph 30 and Figure 1, external network 153).


arranging the storage fabric, processing devices and storage devices to operate according to a storage fabric protocol in order to communicate between the processing devices and the storage devices over the storage fabric, wherein the storage fabric is settable with a mapping determining which of the processing devices are allocated to use which of the storage devices in providing said services to the client systems (paragraphs 31 and 35); and
dynamically adapting the mapping in response to either: (i) failure or other downtime of one of the processing devices, storage devices, a component of the storage fabric or a connection in the storage fabric; or (ii) a current demand for said services from the client systems (paragraphs 32-34, 41, and 43-44).

20. One or more memory devices having computer-executable instructions stored thereon for operating a server system that comprises a plurality of processing devices arranged to serve one or more services to one or more client systems via an external network, a plurality of storage devices for use by the processing devices to 
operating the storage fabric, processing devices and storage devices to operate according to a storage fabric protocol in order to communicate between the processing devices and the storage devices over the storage fabric, wherein the storage fabric is settable with a mapping determining which of the processing devices are allocated to use which of the storage devices in providing said services to the client systems (paragraphs 31 and 35); and
dynamically adapting the mapping in response to either: (i) failure or other downtime of one of the processing devices, storage devices, a component of the storage fabric or a connection in the storage fabric; or (ii) a current demand for said services from the client systems (paragraphs 32-34, 41, and 43-44).

Claims 4, 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Schilling, in view of U.S. Patent Pub. No. 2009/0083423 to Basham et al. (hereinafter “Basham”).

Srinivasan does not disclose expressly:


Basham teaches dynamically adapting mapping between servers and storage devices in response to the failure or other downtime of one of the storage devices (paragraph 83).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Srinivasan by adapting the mapping in response to a storage device failure, as taught by Basham.  A person of ordinary skill in the art would have been motivated to do so in order to properly continue server operations.  Since a server cannot operate properly with a failed storage device, remapping to a redundant storage device, as taught by Basham allows the server to function properly.

Modified Srinivassan discloses:
7. The server system of claim 5, wherein at least some of the processing devices, at least some of the storage devices and at least some of the logical switches connecting between these processing devices and storage devices are all installed in a same server chassis as one another (Basham – paragraph 45 and Figure 1, chassis 100).



16. The server system of claim 1, wherein the storage fabric protocol is SAS, SATA, Fibre Channel, or PCI (Basham – paragraphs 43-45).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Schilling, in view of U.S. Patent Pub. No. 2015/0363109 to Frick et al. (hereinafter “Frick”).

Srinivasan does not disclose expressly:
9. The server system of claim 8, further comprising an API operable to receive from the control function an overall indication of the mapping of the storage devices to the processing devices instead of requiring the individual configuration settings of each of the individual logical switches to be specified by the control function, the API being configured to convert the overall indication of the mapping into the individual configuration settings of the individual logical switches to produce said mapping.

Frick teaches an API operable to receive from the control function an overall indication of the mapping of the storage devices to the processing devices instead of requiring the individual configuration settings of each of the individual switches to be 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Srinivasan by using an API as taught by Frick.  A person of ordinary skill in the art would have been motivated to do so in order to provide specific commands that are available to a client.  In this manner, communication is simplified. 

Allowable Subject Matter
Claims 2, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113